UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6461



RICKY A. WALKER,

                                           Petitioner - Appellant,

          versus


JON P. GALLEY, Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-cv-
00228-AMD)


Submitted: May 18, 2006                          Decided: June 1, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky A. Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ricky A. Walker seeks to appeal the district court’s

order   dismissing      as    successive      his   28    U.S.C.   §   2254   (2000)

petition.    The order is not appealable unless a circuit justice or

judge     issues    a   certificate      of     appealability.           28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district     court     is   likewise    debatable.      See      Miller-El   v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Walker

has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability and dismiss the appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                          DISMISSED




                                       - 2 -